                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

    Veronica G. Awkard,                   )              C/A No. 4:17-cv-01542-RBH-KDW
                                          )
                        Plaintiff,        )
                                          )
                                          )
     v.                                   )                             ORDER
                                          )
    Sharon Rammelsberg; Saudra Lavon )
    Herrmann; Sharri Una Rammelsberg; )
    William Douglas Management, Inc.; and )
    Other Unknown Individuals,            )
                                          )
                        Defendants.       )
                                          )

        On February 27, 2019, the court conducted a detailed telephonic hearing to discuss

various discovery-related matters raised by Plaintiff and Defendants. Appearing by telephone

were Plaintiff, Veronica G. Awkard (“Plaintiff” or “Awkard”), who is a former practicing

attorney representing herself in this matter; Todd Earle Rigler, counsel for Defendants Sharon

Rammelsberg, Saudra Lavon Herrmann, and Sharri Una Rammelsberg (collectively,

“Landlord Defendants”); and Henry Wilkins Frampton, IV, counsel for Defendant William

Douglas Management, Inc. (“WDM”).1 This short order is intended to memorialize in writing

several rulings the undersigned made from the bench during the hearing. In sum, the court

orders the following:2

     1. Counsel for Defendant WDM is to provide to the court copies of all discovery requests

         and responses to same as to all discovery propounded by Plaintiff or by any Defendant


1
  G. Michael Smith, counsel for Myrtle Beach Resort Master Homeowners Association Inc.
(“MBRMHOA”), was also available by telephone. As MBRMHOA currently is not a party,
Smith did not actively participate in discussions concerning discovery.
2
  As the hearing was conducted on the record, detailed discussion of these rulings is not
provided herein.

                                              1
        in this matter. Regarding responses to requests for production, copies of the produced

        documents themselves are not required; a list of the produced documents (by Bates

        number, where available) is sufficient.

    2. Plaintiff will appear to complete her deposition to be re-noticed for a location in

        Florence, South Carolina and taken by a colleague of Mr. Rigler. Counsel for the

        Landlord Defendants will coordinate with Plaintiff for a mutually agreeable date for

        this deposition to take place, and it may be videotaped. The court is to be advised when

        this deposition has been completed. Accordingly, Plaintiff’s Objection to

        Deposition/Motion for Protective Order, ECF No. 232, is granted in part.

    3. In Plaintiff’s Motion to Quash Subpoena for all Medical Records, ECF No. 241, she

        objects to the subpoenas served by counsel for Defendant WDM on the Baltimore VA

        Medical Center, Charleston VA Medical Center, and Miami VA Healthcare System;

        see ECF No. 241-1. As an initial matter, the undersigned questions whether Plaintiff

        has standing to object to subpoenas served on third parties. In any event, as discussed

        on the record during the February 27, 2019 conference, the court orders that

        Defendant resubmit the subpoenas but, rather than having responsive documents be

        sent to Defendant, the subpoenaed parties (Baltimore VA Medical Center, Charleston

        VA Medical Center, and Miami VA Healthcare System) are ordered to produce the

        requested documents to United States Magistrate Judge Kaymani D. West, United

        States District Court, 401 W. Evans Street, Florence, SC, 29501.3 Upon receipt of

        documents responsive to the subpoenas, the undersigned will treat the documents as



3
  Counsel for the party issuing the subpoenas is to inform the subpoenaed parties of these
instructions. The issuing party is to bear any costs associated with these productions and to
address any logistical issues associated with same.

                                               2
       confidential and will conduct an in camera review of the documents so that the court

       may better understand some of the issues raised by the parties. Based on this ruling,

       the Motion to Quash, ECF No. 241, is denied without prejudice to any party raising

       objections concerning the documents at later date.

    4. During the hearing, counsel for Defendants made an oral motion pursuant to Federal

       Rule of Civil Procedure 35 for Plaintiff to submit to a mental examination based on

       the results of a recent test that indicated Plaintiff may have issues with cognition.

       Plaintiff readily agreed to submit to such an examination. The undersigned finds good

       cause exists for such an examination to take place and grants the oral motion. Because

       Rule 35(2)(B) requires specification of such an examination’s details, counsel for

       Defendants is to provide that detail to the court and to Plaintiff.

    5. As discovery is ongoing because of these issues amongst the parties, the court

       continues to hold all deadlines in the Amended Scheduling Order, ECF No. 189, in

       abeyance. A revised scheduling order will be issued at a later date.

       IT IS SO ORDERED.




February 27, 2019                                            Kaymani D. West
Florence, South Carolina                                     United States Magistrate Judge




                                               3
